Exhibit 10.1
(Alkermes Logo) [b85677b8567700.gif]
Fiscal 2012 Reporting Officer Performance Pay Plan
Philosophy
We support a pay-for-performance approach to variable compensation that rewards
individual and Company performance towards the achievement of our Company goals.
This Plan is designed to provide upside reward for outstanding Company and
individual performance, motivate reporting officers to focus on and work
together toward achieving Company goals; and be competitive within our industry.
Eligibility
Company reporting officers are eligible to participate in the plan. As of
April 1, 2011, the following officers are eligible to participate in the Plan:

  •   Chief Executive Officer and President and Chairman of the Board of
Directors

  •   Senior Vice President, Chief Financial Officer and Treasurer

  •   Senior Vice President, Corporate Development

  •   Senior Vice President, Government Relations and Public Policy, General
Counsel, Secretary and Chief Compliance Officer

  •   Senior Vice President, Research and Development and Chief Medical Officer

  •   Senior Vice President, Chief Operating Officer and Chief Risk Officer

The performance period under the Plan consists of the twelve month period from
April 1, 2011 to March 31, 2012. To be eligible to participate in this Plan, the
executive officer must be actively employed by the Company at the time awards
are paid by the Company. Performance pay awards will be paid prior to two and
one half months after the end of the performance period.
Individual Performance Pay Targets
An individual performance pay range and target as a percentage of base salary
will be established by the Compensation Committee of the Board of Directors of
the Company for each of the reporting officers and shall be based generally on
comparable market data. Performance pay awards are to be pro-rated based on the
number of days employed in the performance period.
Company Objectives -
The Company objectives for fiscal 2012 are:
i) Manage relationships with key business partners,
ii) Successfully launch VIVITROL® into the opioid indication,
iii) Execute on the expanded development of our late stage product portfolio,
iv) Rapidly advance our emerging proprietary pipeline,
v) Efficiently supply clinical and commercial products,
vi) Achieve financial performance against guidance and
vii) Respond to changing business conditions
Individual Performance
Each individual’s performance pay award under the Plan will be determined by the
Compensation Committee. Individual performance against the Company objectives
affects the determination of each individual’s performance pay award relative to
that individual’s target performance pay amount. The CEO of the Company shall
provide the Compensation Committee with recommendations regarding the
performance pay for the Senior Vice Presidents. The percentage of base salary
represented by each performance pay award granted under the Plan shall fall
within the target performance pay range.
The Compensation Committee reserves the right to modify the Plan, Company
objectives or overall payouts under the Plan at any time during the course of
the fiscal year, including in response to changing business goals, needs and
operations.

 